  4:20-cv-03066-RGK-PRSE Doc # 9 Filed: 08/28/20 Page 1 of 1 - Page ID # 57




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LUKE LEFEVER,                                              4:20CV3066

                    Plaintiff,
                                                             ORDER
       vs.

DEPUTY IVAN CASTELLANOS,

                    Defendant.


       IT IS ORDERED that Plaintiff’s motion for extension of time (Filing No. 8)
is granted, and Plaintiff shall have until December 1, 2020, to file a single Amended
Complaint for consolidated cases 4:20CV3066, 4:20CV3067, and 4:20CV3068.

      Dated this 28th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
